DELL, Judge,
dissenting.
I agree with the majority that appellant’s annual notice of the taking of Dephoure’s *1275deposition was patently repetitious and insufficient to preclude dismissal for failure to prosecute. However, I respectfully disagree with the majority’s conclusion that the notice of trial was insufficient to preclude dismissal for lack of prosecution. The record does not disclose the reason why the case was not tried on March 30, 1981. In Govayra v. Staubel, supra, the parties stipulated to a continuance and no “record activity” occurred for a twenty-eight month period. While I would like to join with the majority in affirming the trial court’s order of dismissal, I believe this case is controlled by. Fox v. Playa Del Sol Association, 446 So.2d 126 (Fla. 4th DCA), review dismissed, 443 So.2d 980 (Fla.1983). The order of dismissal should be reversed.